SELECTED FINANCIAL DATA (in $000’s except for per share data, unaudited) 2008 2007 2006 2005 2004 Net sales $ 53,839 $ 59,308 $ 64,748 $ 60,774 $ 51,535 Gross margin $ 8,356 $ 9,866 $ 10,349 $ 6,893 $ 9,804 Operating earnings (loss) $ 582 $ 546 $ 1,095 $ (2,745 ) $ 1,052 Net earnings (loss) $ 204 $ 195 $ 343 $ (2,996 ) $ 1,068 $ Basic net earnings (loss) per common share $ 0.02 $ 0.02 $ 0.03 $ (0.30 ) $ 0.12 Diluted net earnings (loss) per common share $ 0.02 $ 0.02 $ 0.03 $ (0.30 ) $ 0.12 Total assets $ 25,848 $ 26,601 $ 30,187 $ 29,077 $ 28,478 Long-term liabilities $ 5,185 $ 6,709 $ 9,234 $ 8,187 $ 3,168 Working capital $ 17,302 $ 18,376 $ 18,863 $ 16,626 $ 14,244 COMMON SHARE MARKET PRICE The Company’s common shares are traded on the American Stock Exchange under the symbol WGA.On December 31, 2008, there were approximately 475 holders of record of the common shares.A five percent (5%) stock dividend was issued in 2008 and 2007.High and low prices, reflecting this dividend, for the last two years, unaudited, were: 2008 Prices 2007 Prices High Low High Low Quarter ended: March 31 $1.81 $1.27 $4.40 $2.72 June 30 $1.88 $1.19 $3.33 $2.76 September 30 $1.75 $0.95 $3.10 $1.95 December 31 $1.09 $0.35 $2.62 $1.42 CORPORATE PROFILE: Founded in 1925, Wells-Gardner Electronics Corporation is a distributor and manufacturer of color video monitors and other related distribution products for a variety of markets including, but not limited to, gaming machine manufacturers, casinos, coin-operated video game manufacturers and other display integrators. The Company has the majority of its LCDs manufactured in Mainland China. In addition, the company’s American Gaming & Electronics, Inc. subsidiary (“AGE”), a leading parts distributor to the gaming markets, sells parts and services to over 700 casinos in North America with offices in Las Vegas, Nevada, Egg Harbor Township, New Jersey, Miami, Florida and McCook, Illinois. AGE also sells refurbished gaming machines on a global basis as well as installs and services some brands of gaming machines in casinos in North
